                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

JOSE NOE NUNEZ MARTINEZ,                  )    CIVIL NO. 1:18-cv-1073
             Petitioner                   )
     v.                                   )    (CONNER, C.J.)
                                          )
CLAIR DOLL,                               )    (ARBUCKLE, M.J.)
                   Respondent             )

                    REPORT AND RECOMMENDATION

Factual History

             Nuñez Martinez is a citizen and native of Mexico who entered the

United States at an unknown date at an unknown location without inspection.

(Doc. 1, Pet. ¶¶ 3, 6, 18.) On August 17, 2010, he was ordered removed for being

present without proper documentation or admission, and on August 18, 2010, was

removed. (Doc. 1-2, Exhibit A, p. 9.)

             On January 31, 2018, ICE encountered Nuñez Martinez at the offices

of United States Citizenship and Immigration Services and detained him as a

person present without admission who had previously been removed. (Doc. 1, Pet.

¶ 26; Doc. 1-7, Exhibit F.) That same day, ICE issued a notice to reinstate the prior

order. (Doc. 1-2, Exhibits, p. 9.) Nuñez Martinez did not contest the determination.

(Id.) He claimed a fear of return to Mexico due to his sexual orientation and, on

February 20, 2018, the matter was referred to an Immigration Judge for

determination. (Id. at 14.) On April 30, 2018, Nuñez Martinez filed his applications

                                        Page 1 of 4
for Withholding of Removal, Asylum, and Relief under the Convention Against

Torture. (Doc. 1, Pet. ¶ 29; Doc. 1-9, Exhibit H.) A hearing on the merits of his

applications was held on August 15, 2018. (Id.) Also, on August 15, 2018, the

Immigration Judge denied Nuñez Martinez’s applications for relief and on August

27, 2018, he appealed to the Board of Immigration Appeals. (ICE Automated

Hotline.) Both DHS and Nunez-Martinez’s briefs are currently due Nov. 1. (Id.)

      Discussion

      Recently, the Third Circuit addressed the post-order detention statute at issue

in this case.   Specifically, in Guerrero-Sanchez v. Warden, the Third Circuit

invoked the canon of constitutional avoidance to find that the construction of §

1231(a)(6) entitles an alien facing prolonged detention to release on bond unless

the government establishes by clear and convincing evidence that the alien poses a

flight risk or danger to the community. Guerrero-Sanchez, ___ F.3d ___, 2018 WL

4608970.    Relying on the principals of Zadvydas where the Supreme Court

adopted a presumption that aliens could be reasonably detained without a hearing

for six months, the Court then adopted a six-month rule for aliens detained under §

1231(a)(6). Guerrero-Sanchez, ___ F.3d ___, 2018 WL 4608970 at *12-14. Thus,

the government may detain an alien subject to a reinstated order of removal in the

process of withholding only proceedings whose detention has not been prolonged,

or whose removal is not imminent, for six months before a bond hearing is

                                       Page 2 of 4
necessitated. Id. After the six-months’ of detention, however, the government

must afford the alien a bond hearing at which the government bears the burden of

justifying ongoing detention by clear and convincing evidence.

      In this case, Nunez-Martinez has been detained since January 2018 – which

is in excess of six months – and his appeal is currently pending before the Board of

Immigration Appeals such that his removal is not imminent. Thus, Nunez-

Martinez’s case is synonymous with the facts in Guerrero-Sanchez.

Recommendation

      Accordingly, for the foregoing reasons, IT IS RECOMMENDED that the

district court GRANT the petition to the extent Nuñez Martinez requests an

individualized bond hearing and ORDER as follows:

      1.      The government shall provide an individualized bond hearing for
           Nuñez Martinez by no later than October 31, 2018, which is consistent
           with Judge Arbuckle’s verbal order of October 10, 2018 that the hearing
           be held within 21 days in accordance with the dictates of the United
           States Court of Appeals in Guerrero-Sanchez, ___ F.3d ___, 2018 WL
           4608970.

      2. In the event the Government intends to hold the bond hearing before
         October 31, 2018, it must provide Petitioner and Petitioner’s Counsel
         with notice of the date on which the hearing is scheduled to be held by no
         less than five days before the anticipated hearing date.

      3. At this hearing, the Immigration Judge must make an individualized
         inquiry into whether detention is still necessary to fulfill the purposes of
         ensuring that Nuñez Martinez attends removal proceedings and that his
         release will not pose a danger to the community. At this hearing, the
         Government bears the burden of presenting clear and convincing
         evidence and proving that continued detention is necessary.
                                       Page 3 of 4
                         NOTICE OF RIGHT TO OBJECT
                             [LOCAL RULE 72.3]

      NOTICE IS HEREBY GIVEN that any party may obtain a review of the
Report and Recommendation pursuant to Local Rule 72.3, which provides:
   Any party may object to a magistrate judge’s proposed findings,
   recommendations or report addressing a motion or matter described in 28
   U.S.C. § 636 (b)(1)(B) or making a recommendation for the disposition of a
   prisoner case or a habeas corpus petition within fourteen (14) days after
   being served with a copy thereof. Such party shall file with the clerk of
   court, and serve on the magistrate judge and all parties, written
   objections which shall specifically identify the portions of the proposed
   findings, recommendations or report to which objection is made and the
   basis for such objections. The briefing requirements set forth in Local
   Rule 72.2 shall apply. A judge shall make a de novo determination of those
   portions of the report or specified proposed findings or recommendations to
   which objection is made and may accept, reject, or modify, in whole or in
   part, the findings or recommendations made by the magistrate judge. The
   judge, however, need conduct a new hearing only in his or her discretion or
   where required by law, and may consider the record developed before the
   magistrate judge, making his or her own determination on the basis of that
   record. The judge may also receive further evidence, recall witnesses, or
   recommit the matter to the magistrate judge with instructions.

  The parties consent to waive their right to object to this Report and
Recommendation. No later than 5 days after the Immigration Court’s
Custody hearing, the parties shall notify this Court whether that hearing
complied with this order.


Date: October 12, 2018                              BY THE COURT

                                                    s/William I. Arbuckle
                                                    William I. Arbuckle
                                                    U. S. Magistrate Judge




                                      Page 4 of 4
